DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a width of the first or second margin portions at top or bottom portion of the ceramic body is in a range from 0.9 to 1.0” which is not supported in the specification as originally field.  The specification as originally filed states  “a ratio of a thickness tc3 of a region of the first or second side margin portion coming in contact with a corner of the ceramic body 110 to a thickness tc1 of the region of the first or second side margin portion coming in contact with the distal end of the internal electrode disposed in the central portion of the ceramic body 110 among the plurality of internal electrodes 121 and 122 may be 1.0 or less.  A lower limit value of the ratio of the thickness tc3 of the region of the first or second side margin portion coming in contact with the corner of the ceramic body 110 to the thickness tc1 of the region of the first or second side margin portion coming in contact with the distal end of the internal electrode disposed in the central portion of the ceramic body 110 may be preferably 0.9 or more” in [00102-00103] of the specification as filed.  That is the specification teaches “wherein a ratio of a width of the first or second margin portions at a top or a bottom portion of the ceramic body to a width of the first or second 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakate et al. (US 2018/0261390).
In regards to claim 9, Sakate ‘390 discloses 
A multilayer ceramic capacitor comprising: 
a ceramic body (11 – fig. 1-2; [0043]) having first and second side surfaces opposing each other in a width direction, third and fourth end surfaces opposing each other in a length direction and connecting the first and second side surfaces, a fifth top surface and a sixth bottom surface, the fifth and sixth surfaces connecting the first through fourth surfaces (fig. 1-2); 
first and second internal electrodes (12 & 13 – fig. 2; [0047]) disposed on dielectric layers (21 – fig. 2; [0047]) included in the ceramic body and stacked on top of each other in a direction from the sixth surface to the fifth surface, the first and second internal electrodes being exposed at the first and second side surfaces and alternately exposed respectively to the third end surface and the fourth end surface (seen in fig. 2); 


In regards to claim 10, Sakate ‘390 discloses 
The multilayer ceramic capacitor of claim 9, wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a width of the first or second margin portions at top or bottom portion of the ceramic body is in a range from 0.9 to 1.0 (seen in fig. 11 - uniform thickness across height of body).  

In regards to claim 12, Sakate ‘390 discloses 
The multilayer ceramic capacitor of claim 9, wherein the first and second side margin portions comprise a ceramic sheet having the first and second regions across its thickness (seen in fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate ‘390 in view of Fukunaga et al. (US 2015/0340155).
In regards to claim 11, 
Sakate ‘390 fails to explicitly disclose wherein a width of the first region in 12 µm or less and a width of the second region is 3 µm or less.  

Fukunaga ‘155 discloses wherein a width of the first region is 12 um or less and a width of the second region is 3 um or less ([0039] — first region has thickness of 5-20 microns and the second region has a thickness of 0.1-20 microns with an overall thickness of the side margin being 20 microns or less).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margin of Sakate ‘390 to have a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 9-10 & 12-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,679,790. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 9, U.S. Patent No. 10,679,790 claims 
A multilayer ceramic capacitor comprising: 
a ceramic body having first and second side surfaces opposing each other in a width direction, third and fourth end surfaces opposing each other in a length direction and connecting the first and second side surfaces, a fifth top surface and a sixth bottom surface, the fifth and sixth surfaces connecting the first through fourth surfaces; 
first and second internal electrodes disposed on dielectric layers included in the ceramic body and stacked on top of each other in a direction from the sixth surface to 
first and second margin portions disposed on the first and second side surfaces each having a second region adjacent the respective side surface and a first region away from the respective side surface in the width direction, the second region having a magnesium content greater than that in the first region (claim 1).  

In regards to claim 10, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 9, wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a width of the first or second margin portions at top or bottom portion of the ceramic body is in a range from 0.9 to 1.0 (claim 3 or 4 – instance when ratio is 1.0).  

In regards to claim 12, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 9, wherein the first and second side margin portions comprise a ceramic sheet having the first and second regions across its thickness (claim 1 – it is noted that the side margins constitute sheets).  

In regards to claim 13, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 12, wherein the ceramic sheet comprises titanium and the content of magnesium in the second region is in a range .

Claim(s) 9-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 & 7 of U.S. Patent No. 10,614,955. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 9, U.S. Patent No. 10,614,955 claims 
A multilayer ceramic capacitor comprising: 
a ceramic body having first and second side surfaces opposing each other in a width direction, third and fourth end surfaces opposing each other in a length direction and connecting the first and second side surfaces, a fifth top surface and a sixth bottom surface, the fifth and sixth surfaces connecting the first through fourth surfaces; 
first and second internal electrodes disposed on dielectric layers included in the ceramic body and stacked on top of each other in a direction from the sixth surface to the fifth surface, the first and second internal electrodes being exposed at the first and second side surfaces and alternately exposed respectively to the third end surface and the fourth end surface; 
first and second margin portions disposed on the first and second side surfaces each having a second region adjacent the respective side surface and a first region away from the respective side surface in the width direction, the second region having a magnesium content greater than that in the first region (claim 1 – while the claim of U.S. 

In regards to claim 10, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 9, wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a width of the first or second margin portions at top or bottom portion of the ceramic body is in a range from 0.9 to 1.0 (claim 3 or 4 – instance when ratio is 1.0).  

In regards to claim 11, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 9, wherein a width of the first region in 12 µm or less and a width of the second region is 3 µm or less (claim 7).

In regards to claim 12, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 9, wherein the first and second side margin portions comprise a ceramic sheet having the first and second regions across its thickness (claim 1 – it is noted that the side margins constitute sheets).  

In regards to claim 13, U.S. Patent No. 10,679,790 claims 
The multilayer ceramic capacitor of claim 12, wherein the ceramic sheet comprises titanium and the content of magnesium in the second region is in a range from 10 moles to 30 moles based on 100 moles of titanium contained in the ceramic sheet (claim 2).

Claim(s) 9-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 7 of U.S. Patent No. 10,916,377. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 9, U.S. Patent No. 10,916,377 claims 
A multilayer ceramic capacitor comprising: 
a ceramic body having first and second side surfaces opposing each other in a width direction, third and fourth end surfaces opposing each other in a length direction and connecting the first and second side surfaces, a fifth top surface and a sixth bottom surface, the fifth and sixth surfaces connecting the first through fourth surfaces; 
first and second internal electrodes disposed on dielectric layers included in the ceramic body and stacked on top of each other in a direction from the sixth surface to the fifth surface, the first and second internal electrodes being exposed at the first and second side surfaces and alternately exposed respectively to the third end surface and the fourth end surface; 
first and second margin portions disposed on the first and second side surfaces each having a second region adjacent the respective side surface and a first region away from the respective side surface in the width direction, the second region having a magnesium content greater than that in the first region (claim 1 – while the claim of U.S. Patent No. 10,916,377 fails to explicitly  recite width, length, or height said dimensions are inherent to a 3D ceramic body).  


The multilayer ceramic capacitor of claim 9, wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a width of the first or second margin portions at top or bottom portion of the ceramic body is in a range from 0.9 to 1.0 (claim 1 or 2 – instance when ratio is 1.0).  

In regards to claim 11, U.S. Patent No. 10,916,377 claims 
The multilayer ceramic capacitor of claim 9, wherein a width of the first region in 12 µm or less and a width of the second region is 3 µm or less (claim 5).

In regards to claim 12, U.S. Patent No. 10,916,377 claims 
The multilayer ceramic capacitor of claim 9, wherein the first and second side margin portions comprise a ceramic sheet having the first and second regions across its thickness (claim 1 – it is noted that the side margins constitute sheets).  

In regards to claim 13, U.S. Patent No. 10,916,377 claims 
The multilayer ceramic capacitor of claim 12, wherein the ceramic sheet comprises titanium and the content of magnesium in the second region is in a range from 10 moles to 30 moles based on 100 moles of titanium contained in the ceramic sheet (claim 1).

Claim(s) 9-13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5, 8-9, & 12 of copending Application 17/143766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 9, Application No. 17/143766 claims 
A multilayer ceramic capacitor comprising: 
a ceramic body having first and second side surfaces opposing each other in a width direction, third and fourth end surfaces opposing each other in a length direction and connecting the first and second side surfaces, a fifth top surface and a sixth bottom surface, the fifth and sixth surfaces connecting the first through fourth surfaces; 
first and second internal electrodes disposed on dielectric layers included in the ceramic body and stacked on top of each other in a direction from the sixth surface to the fifth surface, the first and second internal electrodes being exposed at the first and second side surfaces and alternately exposed respectively to the third end surface and the fourth end surface; 
first and second margin portions disposed on the first and second side surfaces each having a second region adjacent the respective side surface and a first region away from the respective side surface in the width direction, the second region having a magnesium content greater than that in the first region (claim 1 or claim 8 – while the claim of Application No. 17/143766 fails to explicitly  recite width, length, or height said dimensions are inherent to a 3D ceramic body).  

In regards to claim 10, Application No. 17/143766 claims 
The multilayer ceramic capacitor of claim 9, wherein a ratio of a width of the first or second margin portions at a central portion along a height of the ceramic body to a 

In regards to claim 11, Application No. 17/143766 claims 
The multilayer ceramic capacitor of claim 9, wherein a width of the first region in 12 µm or less and a width of the second region is 3 µm or less (claim 5 or claim 12).

In regards to claim 12, Application No. 17/143766 claims 
The multilayer ceramic capacitor of claim 9, wherein the first and second side margin portions comprise a ceramic sheet having the first and second regions across its thickness (claim 1 or claim 8 – it is noted that the side margins constitute sheets).  

In regards to claim 13, Application No. 17/143766 claims 
The multilayer ceramic capacitor of claim 12, wherein the ceramic sheet comprises titanium and the content of magnesium in the second region is in a range from 10 moles to 30 moles based on 100 moles of titanium contained in the ceramic sheet (claim 2 or claim 8).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0233709 – corresponds to Application No. 17/143766

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/David M Sinclair/Primary Examiner, Art Unit 2848